Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made and dated for
reference May 18, 2011.

BETWEEN:

DALEA PARTNERS, LP.,

as Lender

AND:

TRANSATLANTIC PETROLEUM LTD.,

as Borrower

WHEREAS:

 

A. The parties hereto entered into that certain credit agreement made as of
June 28, 2010 (the “Credit Agreement”) wherein the Lender agreed to establish
the Loan in favor of the Borrower;

 

B. The parties hereto have agreed to amend the Credit Agreement, as herein set
out.

NOW THEREFORE, in consideration of the premises and of other good and valuable
consideration (the receipt whereof is hereby acknowledged), the parties hereto
agree as follows:

 

1. Unless otherwise defined herein or unless the context otherwise requires,
defined words and terms used in the Credit Agreement shall have the same
meanings when used herein.

 

2. The Credit Agreement shall be and is hereby amended and modified as follows:

 

  (a) Paragraph 4(a)(i) shall be amended by deleting the phrase “the date that
is one year from the date of the Initial Advance” and replacing it with the date
“December 31, 2011”;

 

  (b) Paragraph 5 shall be amended by deleting the phrase “LIBOR Rate plus 2.5%”
and replacing it with the phrase “LIBOR Rate plus 5.5%”.

 

3. The Credit Agreement, together with all terms, covenants and conditions
thereof as hereby amended, will be and continue to be in full force and effect.

 

4. This Amendment and everything herein contained will enure to the benefit of
and be binding on the Borrower and the Lender and their respective successors
and assigns.

 

5. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Amendment by facsimile transmission or by e-mail in pdf
format shall be effective as delivery of a manually executed counterpart hereof.



--------------------------------------------------------------------------------

6. This Amendment shall be effective as of and from May 1, 2011.

IN WITNESS WHEREOF the parties hereto have executed this Amendment as of the
date first above written.

 

The Borrower:     The Lender: TRANSATLANTIC PETROLEUM LTD.     DALEA PARTNERS,
LP. By:  

/s/ Jeffrey S. Mecom

    By:  

/s/ N. Malone Mitchell, 3rd

Name:  

Jeffrey S. Mecom

    Name:  

N. Malone Mitchell, 3rd

Title:  

Vice President

    Title:  

Partner